                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

TERRY HAGER,                         No. 19-cv-12835 (NLH) (JS)

          Plaintiff,

     v.                                        OPINION

S. YOUNG, et al.,

          Defendants.


APPEARANCE:
Terry Hager, No. 06399-045
FCI Butner
PO Box 1000
Butner, NC 27509
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Terry Hager, presently incarcerated in the

Federal Correctional Institution in Butner, North Carolina (“FCI

Butner”), seeks to bring a claim pursuant to Bivens v. Six

Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), against S.

Young, the former Administrator of the Federal Correctional

Institution in Fairton, New Jersey (“FCI Fairton”), and J.

Jamison, Young’s successor.   See ECF No. 1.   He has also filed a

motion for a temporary restraining order.   See ECF No. 14.

     At this time, the Court must review the Amended Complaint,

pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it


                                 1
seeks monetary relief from a defendant who is immune from such

relief.   For the reasons set forth below, the Court will dismiss

the Amended Complaint without prejudice for failure to state a

claim, with leave to amend.     28 U.S.C. § 1915(e)(2)(b)(ii).    The

motion for a temporary restraining order is denied.

I.   BACKGROUND

     Plaintiff’s Amended Complaint alleges officials at FCI

Fairton harassed and failed to protect him from harassment

during his incarceration at that facility.       He alleges that on

December 27, 2018, he requested to be placed in segregation for

his own protection “due to the aggressive treatment that he was

receiving from other inmates.”     ECF No. 13, Amended Compl. at 6.

Lt. Smith of the Special Investigative Services Department

interviewed Plaintiff and informed him that the inmates who had

been bothering him were members of a “Texas Aryan group.”       Id.

at 6-7.   A “keep separate” order was placed on Plaintiff and the

other inmates.    Id. at 7.

      On January 2, 2019, Plaintiff was in the shower when

another inmate entered and began “accusing him of ‘having placed

a separate upon him.’”    Id.   The other inmate indicated he was

part of the same Aryan group as the inmates from whom Plaintiff

was supposed to be kept separate.      Id.   Plaintiff alleges that

information regarding “keep separate” orders is only supposed to

be handled by case management or corrections staff.

                                   2
     On January 7, 2019, Plaintiff began hearing “derogatory and

insensitive remarks, along with vulgar language” being broadcast

from his personal radio.    Id. at 8.   The statements were being

broadcast “over the public airwaves of the various different

radio stations in which the claimant was tuning into too.”     Id.

Plaintiff alleges the remarks were directed towards a specific

person and were derogatory towards “that person’s sexual

orientation such as, ‘F****T,’ ‘F*****G H**O,’ ‘RAT B***H,’ and

other[s] . . . .”   Id.   Plaintiff states he then heard these

epithets after his own name on numerous occasions, making him

realize the voices on the radio were talking about him.     Id.

“There was a direct reference made once that stated, ‘LOOK AT

THAT F****T LAYING IN THE BED SHAKING HIS FOOT.’ This was the

exact actions that were occurring at that precise moment by the

claimant.” Id.   Plaintiff alleges this commentary on his actions

was being made by “various different radio commentators, and

from also every radio station in which the claimant would tune

into.”   Id. at 8-9.

     Plaintiff asserts that FCI Fairton was using a

     capability that allows it to broadcast over both the AM
     and FM radio frequency airwaves, in seemingly real-time,
     and use the vocal voice of any radio commentator,
     personality, and at times even musicians, and make any
     type of remark or statement that the initiator of this
     clear computer-based orientated feature so chosse’s
     [sic] to threaten and harass the claimant.



                                  3
Id. at 9.    He states the technology was being used “in

conjunction with another intuitive/sentient type of capability

that allows the user to perceive both the exact actions and

intents of the person which the ability is directed at, and

excessively monitor the person.”         Id.

     Plaintiff filed a grievance about the broadcasts on January

9, 2019.    Id.   The matter was referred to the Special

Investigations Services Department.         Id. at 10.     He filed

another internal remedy with S. Young, the Administrator of FCI

Fairton, altering him to the abuse of the “radio broadcasting

manipulation ability, and the intentional disclosure of

confidential information.”     Id.   When he received no assistance

from Administrator Young, he appealed to the Bureau of Prisons’

Central Office.     Id.   “It was around this time that the claimant

began being threatened VIA THE RADIO, when he was told, ‘YOU

NEED TO STOP FILLING OUT THOSE RAT SHEETS ON US!’”            Id.   He

continued to receive threats via the radio that his personal

property and legal materials would be destroyed and that it

would continue even if he moved facilities.          Id.    “The claimant

was even threatened with the insinuation of another system when

he was told, ‘JUST LIKE WE CAN PLAY WITH YOUR RADIO, WE CAN DO

THE SAME WITH YOUR PHONE CALLS TOO.’”          Id.

     In March 2019, Administrator Young retired and J. Jamison

took over the position.     Id. at 11.      Plaintiff met with the

                                     4
Special Investigations Services Department on March 6, 2019 to

discuss a possible transfer for unrelated reasons.         Id.

Plaintiff inquired as to the status of his grievances about the

radio broadcasts.     Id.   According to Plaintiff, Lt. Weiler said

“‘THAT’S JUST CRAZY.’”      Id.   Plaintiff met with Lt. Robinson on

March 14, 2019.     Id.   Plaintiff states that after giving his

statement about the “abuse of the system(s),” he was told that

he would not be informed of the result of any investigation

because it was a potential staff investigation.         Id. at 11-12.

      Plaintiff began limiting his radio time “in order to avoid

being reminded that he was being monitored.”         Id. at 12.

However, Plaintiff alleges that “another system fore-which the

claimant could not avoid, a conveyance/telepathic type of

system, began being utilized to harass the claimant as well,

this feature was even used to disturb the claimant’s sleep.”

Id.   Plaintiff submitted grievances regarding the use of the

systems to Administrator Jamison.        Id.   In May 2018, the radio

began telling Plaintiff that “‘WE KNOW WHAT YOU ARE UP TOO

[sic], AND WE WILL JUST PURGE AND REBOOT OUR SYSTEMS ONCE YOU

ARE GONE!’”   Id.

      Plaintiff also alleges prison officials denied him access

to the use of the law library and the courts.         He states that he

received notification from the United States Court of Appeals

for the Eighth Circuit on April 12, 2019 that his appeal had

                                     5
been denied.   Id.    He called his attorney on April 17, 2019 who

told him that he would have to appeal pro se.     Id. at 12-13.

Plaintiff alleges that he made his case manager aware of the

deadline to appeal, but he was prevented from using the law

library in a timely fashion because the computer was missing its

mouse.   Id. at 14.   He claims Administrator Jamison failed to

replace the mouse and order that Plaintiff be taken to the law

library in time to file his appeal.     Id.

      Plaintiff is now confined in FCI Butner, North Carolina.

In addition to the alleged constitutional violations, Plaintiff

requests a TRO prohibiting defendants from using the “systems”

to harass him.    See ECF No. 14.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.     This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

                                    6
show that the claim is facially plausible.       Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).       “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”       Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).       “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     A. Claims Against Administrator Young

     Plaintiff raises several claims against former FCI Fairton

Administrator Young arising out Administrator Young’s failure to

take action after Plaintiff alerted him to an alleged pattern of

harassment taking place over the prison’s radio waves and

“conveyance/telepathic” systems.       “A claim is frivolous if it

lacks an arguable basis in fact or in law. If a claim is

fanciful or describes ‘fantastic or delusional scenarios,’ then

it is factually baseless.”   Perkins v. New Jersey Dep't of

Labor, Div. of Workers Comp., 154 F.R.D. 132, 133–34 (E.D. Pa.

1994) (quoting Rice v. Martelli, No. 94-984, 1994 WL 57218, at

*1 (E.D. Pa. Feb. 22, 1994)).   The allegations that Plaintiff is

                                   7
being harassed by radio broadcasts capable of “us[ing] the vocal

voice of any radio commentator, personality, and at times even

musicians” and by telepathic voices are “fantastic or delusional

scenarios.”   These claims are dismissed with prejudice as no

further amendment can cure Plaintiff’s pleading deficiencies.

     B. Claims Against J. Jamison

     To the extent Plaintiff alleges Administrator Jamison also

ignored the harassment via the prison’s “systems,” the claims

are dismissed with prejudice.    The remainder of the claims

against Administrator Jamison are dismissed without prejudice.

     Plaintiff has failed to a state claim that Administrator

Jamison failed to protect him.    To state an Eighth Amendment

claim for failure to protect, a plaintiff must sufficiently

allege that prison officials were deliberately indifferent to

his health or safety.   See Farmer v. Brennan, 511 U.S. 825, 835

(1994).   A prison official is not deliberately indifferent

“unless the official knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the

inference.”   Id. at 837.   There are not enough facts in the

Amended Complaint to plausibly infer that Administrator Jamison

knew of and disregarded an excessive risk to Plaintiff’s health

or safety.

                                  8
     Plaintiff has also failed to state a claim that

Administrator Jamison interfered with his access to the courts.

“Where prisoners assert that defendants' actions have inhibited

their opportunity to present a past legal claim, they must show

. . . that they lost a chance to pursue a ‘nonfrivolous’ or

‘arguable’ underlying claim . . . .”    Monroe v. Beard, 536 F.3d

198, 205 (3d Cir. 2008).    The complaint “must describe the

underlying arguable claim well enough to show that it is ‘more

than mere hope,’ . . . .”    Id. at 205-06 (quoting Christopher v.

Harbury, 536 U.S. 403, 416 (2002)).    Plaintiff has not

sufficiently described the claims he asserts were lost.    Nor has

he shown that he requested an out of time appeal and was denied.

See Monroe, 536 F.3d at 206 (holding that there must be no

alternative remedy before filing an access to the courts

complaint).   These claims are dismissed without prejudice for

failure to state a claim.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    The Court will

grant leave to amend in order to allow Plaintiff an opportunity

to cure his pleading deficiencies for his claims against

defendant Administrator Jamison as described supra.

     C. Retaliation

                                  9
     To the extent the complaint could be construed as raising

retaliation claims against prison employees, the Court dismisses

the claims for failure to state a claim.    The Third Circuit has

thus far interpreted Ziglar v. Abbasi, 137 S. Ct. 1843 (2017),

to preclude First Amendment retaliation claims against federal

employees.    See Watlington on behalf of FCI Schuylkill African

Am. Inmates v. Reigel, 723 F. App'x 137, 140 n.3 (3d Cir.

2018)(citing Vanderklok v. United States, 868 F.3d 189, 199 (3d

Cir. 2017)).    These claims shall therefore not be permitted to

proceed at this time.

     D.   Motion for Temporary Restraining Order

     Plaintiff moves for a temporary restraining order under

Federal Rule of Civil Procedure 56.    ECF No. 14.   He argues that

FCI Fairton is abusing their facility computers to harass him

and disclose personal and sensitive information.

     To secure the extraordinary relief of a preliminary

injunction, Plaintiff must demonstrate “(1) a likelihood of

success on the merits; (2) that [he] will suffer irreparable

harm if the injunction is denied; (3) that granting preliminary

relief will not result in even greater harm to the nonmoving

party; and (4) that the public interest favors such relief.”

KOS Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.

2004).    All four elements must be satisfied.   Roberts v. Ferman,

448 F. App’x 254, 256 (3d Cir. 2011).

                                 10
     The Court denies Plaintiff’s motion for a temporary

restraining order because he has not shown a likelihood of

success on the merits.   Moreover, he has been transferred from

FCI Fairton to FCI Butner, making his injunctive relief claims

moot.

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: __September 4, 2019______     ___s/ Noel L. Hillman_______
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                11
